Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DADE DIVISION

CARLOS BRITO, Individually,
Plaintiff,
VS. : Case No.

SUNSHINE DADE INVESTMENTS, LLC, a
Florida Limited Liability Company,

Defendant(s). :
/

 

COMPLAINT
(injunctive Relief Demanded)

Plaintiff, Carlos Brito, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendants,
Sunshine Dade Investments LLC, a Florida Limited Liability Company, (sometimes referred to
as “Defendants”), for injunctive relief, attorney’s fees, litigation expenses, and costs, pursuant to
the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff, Carlos Brito, is an individual residing in Miami, Florida, in the County of
Miami-Dade. His home address is 8830 SW 123 Court, Apt. I-208, Miami, FL 33186.

2. Defendant’s property, Shell Gas Station is located at 9598 SW 137" Avenue, Miami, FL
33186 in the County of Miami Dade.

3. Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendant’s properties are located in, and do
business within, this judicial district.

4. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendant’s violations of Title III of the

1
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 8

Americans with Disabilities Act, 42 U.S.C. § 12181 et_seq. See also 28 U.S.C. § 2201
and § 2202.

5. Plaintiff Carlos Britos, is sui juris, and qualifies as an individual with disabilities as
defined by the ADA, being a paraplegic. Mr. Brito relies on a manual wheelchair for
mobility.

6. Mr. Brito has been a customer of the subject Shell Gas Station on many occasions. He
lives only 2.4 miles from the gas station. Furthermore, he is an Uber driver and is
regularly nearby the subject property. On October 6, 2020, he went to the subject
property with an ADA expert to confirm the ADA violations which he had encountered.
He intends to continue to return to the subject property in the near future and on a
regularly basis to get gas and to purchase goods.

7. The ADA violations set forth herein, have endangered Mr. Brito’s safety, and will in the
future continue to endanger his safety, until the barriers are corrected.

8. Defendant owns, leases, (or leases to), or operates a place of public accommodation as
defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendants are responsible for complying with the obligations of the ADA.

9. The subject property is operated by a private entity whose operation affect commerce and
is a public accommodation as defined by the ADA and its implementing regulations.
See, 28 CFR § 36.104.

10. Carlos Brito has a realistic, credible, existing and continuing threat of discrimination
from the Defendants’ non-compliance with the ADA with respect to the property as
described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendant. Carlos Brito

desires to visit the subject property not only to avail himself that the property is in
2
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 8

compliance with the ADA so that he and others similarly situated will have full and equal
enjoyment of the property without fear of discrimination.

11. The Defendant has discriminated against the Plaintiff by denying him access to, and full
and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or
accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et_seq., as
described in paragraph 12.

12. The Defendant has discriminated, and are continuing to discriminate against the Plaintiff
in violation of the ADA by failing to, inter-alia, have accessible features by January 26,
1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of
$500,000.00 or less). A preliminary inspection of the subject property has shown that
violations exists. These violations that Carlos Brito has personally encountered or
observed include, but are not limited to:

Parking

a. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces
are located on an excessive slope. Violation: There are accessible parking spaces located
on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the
2010 ADA Standards, whose resolution is readily achievable.

b. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space
access aisles are located on an excessive slope. Violation: There are accessible parking
space access aisles located on an excessive slope violating Section 4.6.3 of the ADAAG
and Section 502.4 of the 2010 ADA Standards, whose resolution is readily achievable.

Entrance Access and Path of Travel

c. The plaintiff had difficulty traversing the path of travel, as it was not continuous and
accessible. Violation: There are inaccessible routes from the public sidewalk and
transportation stop. These are violations of the requirements in Sections 4.3.2(1), 4.3.8,
4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010
ADA Standards, whose resolution is readily achievable.

d. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level.
Violation: There are changes in levels of greater than 4 inch, violating Sections 4.3.8 and
3
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 8

4.5.2 of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is
readily achievable.

e. The plaintiff had difficulty using ramps, as they are located on an excessive slope.
Violation: Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the
ADAAG and Section 405.2 of the 2010 ADA Standards, whose resolution is readily
achievable.

Public Restrooms

f. There are permanently designated interior spaces without proper signage, violating
Section 4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA
Standards, whose resolution is readily achievable.

g. The plaintiff could not enter the restroom without assistance, as the required maneuvering
clearance is not provided. Violation: The restroom door does not provide the required
latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the
2010 ADA Standards, whose resolution is readily achievable.

h. The plaintiff could not safely flush the toilet without assistance, as the flush valve is not
mounted on the wide area. Violation: The flush valve is not mounted on the compliant
side in violation of Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA
Standards, whose resolution is readily achievable.

i. The plaintiff could not safely transfer to the toilet without assistance, as the side grab bar
is not the required length. Violation: The grab bars do not comply with the requirements
prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5.1 of the
2010 ADA Standards, whose resolution is readily achievable.

j. The plaintiff could not use the toilet paper dispenser without assistance, as it is not
mounted at the required location. Violation: The toilet paper dispenser is not mounted in
accordance with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the
2010 ADA Standards, whose resolution is readily achievable.

k. The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the
required distance from the side wall. Violation: The water closet is mounted at a non-
compliant distance from the side wall, violating Section 4.16.2 and Figure 28 of the
ADAAG and Section 604.2 of the 2010 ADA Standards, whose resolution is readily
achievable.

Maintenance

1) The accessible features of the facility are not maintained, creating barriers to access for
the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

13. All of the foregoing violations are also violations of the 1991 Americans with Disabilities

4
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 8

Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design, as

promulgated by the U.S. Department of Justice.

14. The discriminatory violations described in paragraph 12 are not an exclusive list of the
Defendant’s ADA violations. Plaintiff requires the inspection of the Defendant’s place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendant’s buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendant
because of the Defendant’s ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendant’s place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

15. Defendant has discriminated against the individual by denying him access to full and
equal enjoyment of the goods, services, facilities, privileges, advantages and/or
accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et_seg. and 28 CFR 36.302 et_seq. Furthermore, the
Defendant continues to discriminate against the Plaintiff, and ali those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing

to take such efforts that may be necessary to ensure that no individual with a disability is
5
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 8

excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

16. Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendant, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction.

17. Appendix A to Part 36 — Standards for Accessible Design (28 CFR Part 36, App. A), sets
out guidelines for accessibility for buildings and facilities. These guidelines are to be
applied during design, construction and alteration of such buildings and facilities to the
extent required by regulations issued by Federal Agencies, including the Department of
Justice, under the ADA.

18. Defendant is required to remove this existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendant’s place of public accommodation since January 26,
1992, then the Defendant is required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with
disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Defendant’s facility is one which was designed and constructed for first occupancy
subsequent to January 26, 1992, as defined in 28 CFR 36.401, then the Defendant’s
facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

19. Notice to Defendant is not required as a result of the Defendant’s failure to cure the

violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer
6
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 8

employees and gross receipts of $500,000 or less). All other conditions precedent have

been met by Plaintiff or waived by the Defendant.

20. Plaintiff has retained the undersigned counsel and is entitled to recover attorneys’ fees,
costs, and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12285.

21. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendants to alter the Shell Gas
Station to make those facilities readily accessible to useable by the Plaintiff and all other
persons with disabilities as defined by the ADA; or by closing the facilities until such
time as the Defendants cure its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendant at the
commencement of the subject lawsuit are in violation of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendant including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendant to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all
offered goods, services, facilities, privileges, advantages or accommodations to
individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals
because of the absence of auxiliary aids and services.

c. Require the Defendant to maintain its accessible features on an ongoing basis, as
7
Case 1:20-cv-24678-XXXX Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 8

required by law.

d. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
e. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Respectfully Submitted,
f [y dy c c

John ¥. Fuller, Esquire (FBN: 276847)
FUVLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

E-mail: jpf@fullerfuller.com

Counsel for Plaintiff Carlos Brito

 
